DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10, and 13-22 are pending.

Effective Filing Date
MPEP 211.05 states: “To be entitled to the benefit of the filing date of an earlier-filed application, the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 USC §112(a), except for the best mode requirement.  See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed.  Cir. 1994).  Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 USC §112(a) except for the best mode requirement.”

This Application, 16/101,244, claims benefit to the 14 August 2017 filing date of Provisional Patent application 62/545,391.  Claims 1, 20, and 22 contain the following subject matter: 
identify the location of the touch input along a one-dimensional axis on an external surface of a device sidewall; wherein the transmitter and the piezoresistive sensor are coupled to an internal surface of the device sidewall behind the one-dimensional axis of the external surface of the device sidewall, and the device sidewall having the internal surface coupled to both the transmitter and the piezoresistive sensor is at least a portion of a structural device housing.  


Provisional application 62/545,391 does not disclose, teach or suggest any of the claimed structural details or the concept of determining a touch input position along a one-dimensional axis.  This subject matter is disclosed in the instant application.  Provisional application 62/545,391 does not provide adequate support and enablement in accordance with the requirements of 35 USC §112(a) for the claimed subject matter cited above.  The filing date, for determining prior art, of the claimed subject matter cited above, is the filing date of the non-provisional application; 10 August 2018.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 7-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2013/0141364) in view of Bok (US 2018/0143669) and King (US 2018/0032211).  All reference is to Lynn unless otherwise indicated.

Regarding Claims 1 and 20 (Currently Amended), Lynn teaches a system and a method for detecting a location of a touch input on a surface of a propagating medium, comprising:
a transmitter [fig. 1 @104] coupled to the propagating medium [fig. 1 @102] and configured to emit a signal that is allowed to propagate through the propagating medium [¶0031, “Propagating signal medium 102 is coupled to transmitters 104, 106, 108, and 110 and sensors 112, 114, 116, and 118.  In various embodiments, the propagating medium includes one or more of the following: panel, table, glass, screen, door, floor, whiteboard, glass, plastic, wood, steel, metal, semiconductor, insulator, conductor, and any medium that is able to propagate an acoustic or ultrasonic signal’], and
a processor [fig. 1 @120] configured to detect the location of the touch input on the surface of the propagating medium [fig. 1 @102] including by being configured to detect an effect of the touch input on the signal that has been allowed to propagate through the propagating medium [¶0034, “The touch input at location 130 disturbs (e.g., scatters) the propagated signal(s) and the disturbed signals are received at sensors 112, 114, 116, and 118.  By measuring the disturbance(s) of the propagated signal(s), the location and/or a force associated with the touch input may be determined”]; 
a pressure sensor [fig. 1 @112] coupled to the propagating medium [¶0029, “the disturbed signal is received at a sensor coupled to the propagating medium”,], wherein 
the transmitter and the pressure sensor are coupled to an internal surface of the device behind the external sensing surface of the device [¶0031, “A first surface of medium 102 includes a surface area where a user may touch to provide a selection input and a substantially opposite surface of medium 102 is coupled to the transmitters and sensors shown in FIG. 1”, ¶0032, “the transmitters/sensors in FIG. 1 are attached to a flexible cable coupled to medium 102”] and the internal surface coupled to both the transmitter and the pressure sensor [fig. 1 @102] is at least a portion of a structural device housing [¶0031 teaches 102 is the glass surface of a display screen in a cell-phone device which is forms a structural portion of the housing enclosing a cell-phone device];
the pressure sensor [fig. 1 @112] is configured to be used to at least detect a force, pressure, or applied strain of the touch input on the propagating medium [¶0030, “the disturbed signal is used to determine one or more of the following  
Lynn does not teach the pressure sensor is a piezoresistive pressure sensor; identify the location of the touch input along a one-dimensional axis on an external surface of a device sidewall; the internal surface of the device is an internal surface of a device sidewall behind the one-dimensional axis of an external surface of a device sidewall, and the device sidewall is at least a portion of a structural device housing
Bok teaches the pressure sensor is a piezoresistive pressure sensor [fig. 12 @Rs, ¶0125];
 identify the presence of the touch input [¶0126, “The sensor resistance Rs includes a piezoresistive material, and a resistance value thereof may change when pressure is applied”, ¶0127, “when a value of the divided voltage Vd is changed due to an external touch, it can be sensed and whether or not the touch occurred may be identified”] along a one-dimensional axis [fig. 2 @400 (y axis)] on an external surface [exterior surface of fig. 4 @502] of a device sidewall [fig. 4 @502] 
an internal surface of the device [internal side of fig. 5 @500] is an internal surface of a device sidewall [fig. 5 @502] behind the one-dimensional axis of an external surface of a device sidewall [fig. 5 and fig. 2 illustrate the y axis of touch sensor 400 is formed under the y axis extending device sidewall 502], and 
the device sidewall is at least a portion of a structural device housing [¶0064, “the window 500 may also include a planar surface portion 501 and a curved 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an independent grip state sensor, as taught by Bok into the system taught by Lynn, in order to prevent a device touch malfunction being caused by a user’s grip state (Bok: ¶0069)
Lynn in view of Bok does not teach identifying a touch location along the one-dimensional axis of a device sidewall
	King teaches identifying a touch location [¶0135 and ¶0166, “The exemplary configuration can be used to detect a location of contact by an object (e.g., a user's finger or palm)”] along the one-dimensional axis of a device sidewall [¶0169, “FIG. 24C illustrates a second exemplary transducer 2404 placement on sides of device 2400”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a computing device sidewall touch sensing system, as taught by King, into the system taught by Lynn in view of Bok, in order to detect touch inputs using a sensing system that is less affected by standing water and can be positioned in areas of the device that are not suitable for resistive or capacitive sensing systems (King: ¶0004]. 

Regarding Claim 2 (Original), Lynn in view of Bok and King teaches the system of Claim 1, wherein 
the transmitter [fig. 1 @104] is a piezoelectric transmitter [¶0032].

Regarding Claim 3 (Original), Lynn in view of Bok and King teaches the system of Claim 1, further comprising 
a piezoelectric receiver [fig. 1 @112] coupled to the propagating medium [¶0032] and 
configured to detect the signal that has been allowed to propagate through the propagating medium and affected by the touch input [¶0034].

Regarding Claim 4 (Original), Lynn in view of Bok and King teaches the system of Claim 3, wherein 
the signal that has been allowed to propagate through the propagating medium is detected by both the piezoelectric receiver [¶0032 teaches a piezoelectric receiver and that any number of sensors comprising a group including piezoelectric and piezoresistive can be used] and the piezoresistive [Bok: ¶0126] sensor.

Regarding Claim 5 (Original), Lynn in view of Bok and King teaches the system of Claim 3, wherein 
the location [¶0052, fig. 7 @702 determines location] of the touch input determined using the piezoelectric receiver [¶0032-¶0033 teaches detecting touch with piezoelectric sensor] is utilized to cross qualify [¶0055, fig. 7 @706 teach the location of the touch determined in fig. 7 @702 is used in the normalizing process in fig. 7 @706 which results in determining a force intensity] the force, pressure, or applied strain detected [¶0028 teaches detecting force using an acoustic sensor, Bok: ¶0126 teaches an acoustic sensor is a piezoresistive sensor] using the piezoresistive sensor.

Regarding Claim 7 (Original), Lynn in view of Bok and King teaches the system of Claim 1, wherein 
a gain of the transmitter or a sensitivity [¶0055 teaches normalizing the received signals based on factors affecting the received signal and applying amplitude scaling factors to the received signals, which is construed as adjusting the sensitivity of the receiver] of the piezoresistive sensor is adjusted based on force, pressure, or strain information [construed as the received sensor signal (fig. 7 @704)] determined using the piezoresistive sensor  [¶0034 teaches determining the magnitude of a force using an acoustic sensor; Bok: ¶0126 teaches a piezoresistive force sensor].

Regarding Claim 8 (Original), Lynn in view of Bok and King teaches the system of Claim 1, wherein 
the piezoresistive sensor [fig. 1 @112, ¶0031 teaches sensing an acoustic signal to determine location, Bok: ¶0126 teaches a piezoresistive pressure sensor coupled to touch surface] detects the signal [fig. 4 @402, ¶0031 acoustic or ultrasound] that has been allowed to propagate through the propagating medium [¶0031] and affected by the touch input [fig. 4 @404] and 
the detected signal is analyzed to determine the location of the touch input on the surface [fig. 4 @406].

Regarding Claim 9 (Original), Lynn in view of Bok and King teaches the system of Claim 8, wherein 
the force, pressure, or applied strain of the touch input [¶0030 teaches force magnitude] is detected at least in part by analyzing the signal detected by the piezoresistive sensor.[¶0033, “Detector 120 also receives the signal detected by sensors 112, 114, 116, and 118.  The received signals are processed by detector 120 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 102 associated with the disturbance; Bok: ¶0126 teaches a piezoresistive pressure sensor coupled to touch surface”].

Regarding Claim 10 (Original), Lynn in view of Bok and King teaches the system of Claim 9, wherein 
the location of the touch input and the force, pressure, or applied strain of the touch input are detected by correlating a version of the detected signal with a reference signal [¶0043, “determining the location includes comparing the received signal to a reference signal that has not been affected by the disturbance”].

Regarding Claim 13 (Original), Lynn in view of Bok and King teaches the system of Claim 1, wherein 
the propagating medium is a metal material [¶0031].

Claim 14 (Original), Lynn in view of Bok and King teaches the system of Claim 1, further comprising 
a second transmitter [fig. 1 @106] coupled to the propagating medium and configured to emit [each transmitter emits a signal] a second signal [¶0032, “Examples of transmitters 104, 106, 108, and 110 include piezoelectric transducers, electromagnetic transducers, transmitters, sensors and/or any other transmitters and transducers capable of propagating a signal through medium 102”].

Regarding Claim 15 (Original), Lynn in view of Bok and King teaches the system of Claim 14, further comprising 
a piezoelectric receiver [fig. 1 @114] coupled to the propagating medium and configured to detect the signals emitted by the transmitters [¶0032, “Examples of sensors 112, 114, 116, and 118 include piezoelectric transducers, electromagnetic transducers, transmitters and/or any other sensors and transducers capable of detecting a signal on medium 102”].

Regarding Claim 16 (Currently Amended), Lynn in view of Bok and King teaches the system of Claim 1, wherein 
the piezoresistive sensor [fig. 1 @112, ¶0034 teaches a pressure sensor; Bok: ¶0126 teaches a piezoresistive pressure sensor] is a part of an array of piezoresistive sensors coupled to the device sidewall [Bok: fig. 13 @400 illustrates an array of sidewall sensors 400, ¶0126 teaches 400 is a piezoresistive sensor].

Regarding Claim 18 (Original), Lynn in view of Bok and King teaches the system of Claim 1, wherein 
the location of the touch input on the surface of the propagating medium is detected at least in part by detecting a delay caused by the touch input on the propagated signal that has been allowed to propagate through the propagating medium [fig. 5, ¶0047-¶0051]

Regarding Claim 19 (Original), Lynn in view of Bok and King teaches the system of Claim 1, wherein 
the emitted signal encodes a pseudorandom binary sequence [¶0041, “the signal includes a pseudorandom binary sequence with or without modulation,” modulation is equivalent to encoding the pseudorandom binary sequence].

Regarding Claim 21 (Previously Presented), Lynn in view of Bok and King teaches the method of Claim 20, wherein 
the piezoresistive sensor [Bok: fig. 13 @400] is a part of an array [fig. 13 illustrates five piezoresistive sensors 400 coupled to sidewall 102] of piezoresistive sensors coupled [¶0126] to the device sidewall [Bok: fig. 13 @102].

Regarding Claim 22 (Currently Amended), Lynn teaches a system, comprising:
a first interface [construed as a receiver or a transmitter] configured to receive a version of a propagated signal [fig. 1 @114, fig. 4 @404] propagated through a propagating medium [¶0032], wherein 
the propagated signal is emitted by a transmitter coupled to the propagating medium [¶0032, “Examples of sensors 112, 114, 116, and 118 include piezoelectric transducers, electromagnetic transducers, transmitters and/or any other sensors and transducers capable of detecting a signal on medium 102”];
a processor configured to detect a location of a touch input on a surface of the propagating medium [fig. 1 @130] including by being configured to detect an effect of the touch input on the propagated signal that has been allowed to propagate through the propagating medium and identify the location of the touch input [¶0034, “The touch input at location 130 disturbs (e.g., scatters) the propagated signal(s) and the disturbed signals are received at sensors 112, 114, 116, and 118.  By measuring the disturbance(s) of the propagated signal(s), the location and/or a force associated with the touch input may be determined”];
a second interface configured to receive a pressure sensor signal from an pressure sensor [¶0032] coupled to the propagating medium [fig. 1 @116, fig. 4 @404], wherein 
the transmitter and the pressure sensor are coupled to an internal surface of the device behind the external sensing surface of the device [¶0031, “A first surface of medium 102 includes a surface area where a user may touch to provide a selection input and a substantially opposite surface of medium 102 is coupled to the transmitters and sensors shown in FIG. 1”, ¶0032, “the transmitters/sensors in FIG. 1 and the internal surface coupled to both the transmitter and the pressure sensor [fig. 1 @102] is at least a portion of a structural device housing [¶0031 teaches 102 is the glass surface of a display screen in a cell-phone device which is forms a structural portion of the housing enclosing a cell-phone device];
the pressure sensor signal is for use to at least detect a force, pressure, or applied strain of the touch input on the propagating medium [¶0034, “By measuring the disturbance(s) of the propagated signal(s), the location, and/or a force associated with the touch input may be determined”]
Lynn does not teach the pressure sensor is a piezoresistive pressure sensor; detect a location of a touch input along a one-dimensional axis on an external surface of a device sidewall; wherein the transmitter and the piezoresistive sensor are coupled to an internal surface of the device sidewall behind the one-dimensional axis of the external surface of the device sidewall, and the device sidewall having the internal surface coupled to both the transmitter and the piezoresistive sensor is at least a portion of a structural device housing
Bok teaches the pressure sensor is a piezoresistive pressure sensor [fig. 12 @Rs, ¶0125] a piezoresistive sensor [fig. 12 @Rs];
 detect the presence of the touch input [¶0126, “The sensor resistance Rs includes a piezoresistive material, and a resistance value thereof may change when pressure is applied”, ¶0127, “when a value of the divided voltage Vd is changed due to an external touch, it can be sensed and whether or not the touch occurred may be along a one-dimensional axis [fig. 2 @400 (y axis)] on an external surface [exterior surface of fig. 4 @502] of a device sidewall [fig. 4 @502] 
an internal surface of the device [internal side of fig. 5 @500] is an internal surface of a device sidewall [fig. 5 @502] behind the one-dimensional axis of an external surface of a device sidewall [fig. 5 and fig. 2 illustrate the y axis of touch sensor 400 is formed under the y axis extending device sidewall 502], and 
the device sidewall is at least a portion of a structural device housing [¶0064, “the window 500 may also include a planar surface portion 501 and a curved surface portion 502 respectively corresponding to the planar surface portion 101 and the curved surface portion 102 of the display panel 100”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an independent grip state sensor, as taught by Bok into the system taught by Lynn, in order to prevent a device touch malfunction being caused by a user’s grip state (Bok: ¶0069)
Lynn in view of Bok does not teach identifying a touch location along the one-dimensional axis of a device sidewall
King teaches identifying a touch location [¶0135 and ¶0166, “The exemplary configuration can be used to detect a location of contact by an object (e.g., a user's finger or palm)”] along the one-dimensional axis of a device sidewall [¶0169, “FIG. 24C illustrates a second exemplary transducer 2404 placement on sides of device 2400”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a computing device sidewall touch sensing system, as . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Bok, King, and Frey (US 2013/0082970).  All reference is to Lynn unless indicated otherwise.

Regarding Claim 6 (Original), Lynn in view of Bok and King teaches the system of Claim 3, wherein 
a bending of a device [construed as a device deflection caused by a force applied at a location] is detected using location information determined using the piezoelectric receiver [¶0032-34 teach determining a device location receiving a force using a piezoelectric sensor] and force, pressure, or strain information is determined using the piezoresistive sensor [¶0034 teaches determining the magnitude of a force using an acoustic sensor; Bok: ¶0126 teaches a piezoresistive force sensor] 
Lynn in view of Bok and King does not teach a bending of a device is detected using the determined location and determined force
Frey teaches a bending of a device [¶0052, “In the embodied article of FIG. 1a, the combination of four force-sensing elements located in the corners of substantially rectangular substrate 102 can detect deflection of the substrate, for example, by a touch  is detected using a determined location and a  force [construed as a touch event]
Before the application was filed it would have been obvious to one of ordinary skill in the art to determine the relationship between touch events and deflection of the device substrate, as taught by Frey, into the system taught by Lynn in view of Bok and King in order to compensate for sensor errors caused by the changed sensor geometry.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Bok, King, and Klinghult (US 2015/0002452).  All reference is to Lynn unless indicated otherwise.

Regarding Claim 17 (Original), Lynn in view of Bok and King the teaches the system of Claim 1
Lynn in view of Bok and King does not teach the piezoresistive sensor includes a plurality of piezoresistive elements configured in a resistive bridge configuration
Klinghult teaches a piezoresistive sensor includes a plurality of 
piezoresistive elements configured in a resistive bridge configuration [fig. 1 ¶0025-¶0027] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to configure piezoresistive sensors in a bridge configuration, as taught by Klinghult into the system taught by Lynn in view of Bok and King in order to detect the very small signal changes typical of a piezoresistive sensor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694